—Determination of respondent New York City Taxi and Limousine Commission dated March 17, 1997, revoking petitioner’s hack license pursuant to 35 RCNY 2-70 (e) upon a finding that he had been found guilty of three class I violations of respondent’s rules within a 24-month period, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Sheila Abdus-Salaam, J.], entered February 10, 1999) dismissed, without costs.
Petitioner was given reasonable notice of and a fair opportunity to be heard with respect to the three underlying violations, and was not otherwise deprived of due process. We have considered and rejected petitioner’s argument that the penalty of license revocation is excessive. Concur—Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.